Title: III. To James Monroe, 12 February 1801
From: Jefferson, Thomas
To: Monroe, James



Th:J. to Govr. Monroe.
Washington Feb. 12. 1801. 7. A.M.

The H. of R. has been in conclave ever since 2. aclock yesterday. 25. ballots have been taken at intervals of from half an hour to an hour. they were invariably 8. 6. & 2 divided. I can venture nothing more by post but my affectionate salutations to yourself & mrs Monroe.
P.S. 1. P.M. the H. of R. suspended the balloting from 7. to 12. this morning & after trying a few balots with the same effect, have suspended it till 11. A.M. tomorrow
